      Case 7:19-cr-02342 Document 39 Filed on 06/30/21 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA §
                         §
VS.                      §                             CASE NO.: 7:19-cr-02342
                         §
VERONICA ORTEGA          §


                     NOTICE OF INTENT TO ENTER A GUILTY PLEA

        Notice is hereby given to this Honorable Court and United States’ counsel of Ms.

VERONICA ORTEGA’s intention to enter a guilty plea to Count One (1) of the Indictment. Final

Pretrial is set for July 6, 2021 at 2:00 p.m.


                                                /s/ Belia A. Peña, Esq.
                                                Counsel for VERONICA ORTEGA

                                                June 30, 2021
                                                Date



                                   CERTIFICATE OF SERVICE

        I, Belia A. Peña, Esq., certify a true copy of this notice was on all counsel of record via

CM/ECF on June 30, 2021.

                                                s/ Belia A. Peña, Esq.
